TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00657-CV


Richard David O'Brien, Appellant

v.

Jennifer O'Brien, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 05-1148-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Richard David O'Brien perfected an appeal from a judgment entered by the County
Court at Law No. 1 of Williamson County.  The clerk's record was due on February 25, 2008.  No
clerk's record has been filed due to appellant's failure to pay or make arrangements to pay the clerk's
fee for preparing the clerk's record.
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.



						___________________________________________						Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   April 25, 2008